_      FILED IN
                                                               14th COURT OF APPEALS/
                                                                   HOUSTra^gfAS "^
                   CASE NUMBER 14-15-00021-CV                     MAR H 2011

                        CLINTON BOWERS
                                                               CHRISTOPHER A. PRI^
                                                                      CLERK

                        PRO-SE


                        3718 BRIGHTON LANE


                        PEARLAND, TEXAS 77584

FOURTEENTH COURT OF APPEALS                     CAROLYN L MCELROY


301 FANNIN SUIT 245                              ATTORNEATLAW


HOUSTON TEXAS 77002                               5177 RICHMOND AVENU


                                                  SUITE 1275


                                                  HOUSTON, TEXAS 77056

STYLE: IN THE MATTER OF THE MARRIAGE OF CLINTON BOWERS AND BARBARA

BOWERS


CLIBTON BOWERS REQUEST FOR EXTENSION OF TIME OF 30 DAYS

Appellate Clinton Bowers request extension of time to complete his brie.
Contacted the opposing counsel Carolyn L. McElroy and she had no objection and
she said that she do not represent Barbara Bowers an more and she stated that
she received the appeals notice.




PRO-SE


3718 BRIGHTON LANE


PEARLAN, TEXAS 77584

CEL 832-603-7459
                                   Certificate of Service


I hereby certify that a true copy of the above was served oh attorney Carolyn Mcelroy at 5177 Richmond
Ave. Ste. 1275 Houston, Tx. 77056 accordance with the Texas Rule of Civil procedure




3718 BRIGHTON LANE


PEARLAND, TEXAS 77584